This suit was begun by filing a bill in equity in the United States Court for the Western District of Indian Territory at Muskogee on the 23d day of April, 1907, by plaintiffs in error against defendant in error. The issue on the pleading was heard after the admission of the state. To this bill the trial court sustained a demurrer and held that the same did not state facts sufficient to constitute a cause of action or entitle plaintiffs to the equitable relief asked, and dismissed the cause. Plaintiffs through their counsel took exception to this ruling, and the case was brought to this court by proceedings in error.
We agree with counsel for defendant that the character of the averments and allegations contained in the pleadings filed by the plaintiffs are such that, if not true, ought not to be spread at length permanently upon the records, and in the reports of this court. Defendant is a practicing attorney and a member in good standing in this court. We have examined with care the averments contained in the bill, and find ourselves unable to agree *Page 425 
with the conclusion reached by the trial court. This will necessarily return the case for a trial. If a trial is not had, or if it is had, and the charges are not sustained, and the matter is concluded thereby, possible wrong might be done defendant were the averments of the bill preserved as above indicated. In deference to this situation, we do not discuss the different propositions raised by counsel; but, after full and careful consideration by the court, we hold the averments of the bill, if supported by the evidence, sufficient to justify the relief asked for in the prayer.
The cause is accordingly reversed and remanded to the district court of Muskogee county, with instructions to proceed in accordance herewith.
All the Justices concur.